Citation Nr: 9933262	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1977 and April 
1978, and March 1979 to November 1988, plus additional 
periods of inactive duty training, including a period in 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a low back disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder by decision dated in August 1996.  The veteran 
was notified of that action; a timely appeal was not 
completed.  The RO's August 1996 decision represents the last 
final disallowance of entitlement to service connection for a 
low back disorder on any basis.

2.  The evidence submitted subsequent to the RO's August 1996 
decision, including a line of duty determination with respect 
to a low back injury and private treatment records, in an 
attempt to reopen the veteran's claim for service connection, 
bears directly and substantially on the matter under 
consideration and must be considered to fairly adjudicate the 
claim.

3.  Assuming the credibility of the evidence for the purposes 
of a well-grounded determination, the claim is plausible.



CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's August 1996 
decision denying entitlement to service connection for a low 
back disorder is new and material; therefore, the veteran's 
claim has been reopened and the appeal is granted to that 
extent.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1999).

2.  The reopened claim is well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Further, during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test that had been used for new and 
material evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board notes that the now-current standard 
for the submission of new and material evidence was not in 
effect at the time of the original RO decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

The Board finds that the claim should be reopened under 
either standard.  Specifically, the veteran submitted 
additional evidence indicating that he injured his back on 
January 22, 1995, while in the line of duty.  Additional 
records indicate that he injured his back while on inactive 
duty training.  Further, private treatment records of Dr. 
Harry Lusher dated in early February 1995, and apparently not 
considered by the RO, reflect that the veteran sought 
treatment and reported that he injured his back during a 
physical examination for the National Guard.  

Based on the evidence outlined above, when coupled with the 
veteran's ongoing contentions, it is the decision of the 
Board that the evidence, particularly the line of duty 
determination, is new and material.  Specifically, under the 
new regulations, this evidence bears directly and 
substantively on the matter of whether the veteran injured 
his back during inactive duty training and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the Board finds that the 
evidence added since the last final denial is new and 
material and, as such, the claim is reopened. 

Under the new standard, having reopened the claim, the next 
question which must be resolved is whether the veteran has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A plausible claim is "one which is 
meritorious on its own or capable of substantiation."  Black 
v. Brown, 10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, relates the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  That is, he has presented a claim which is 
plausible.  Specifically, the Board concludes that the line 
of duty evidence reflecting a back injury and contemporaneous 
private treatment for a back injury is sufficient to well 
ground the claim.  Having determined that the claim is well 
grounded, the Board will remand this issue for further 
development.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened.  Furthermore, the claim is well grounded.  The 
appeal is allowed to this extent.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Having reopened the claim for service connection for a low 
back disorder, de novo review of all the evidence is 
indicated.  Nonetheless, the record is not clear as to the 
nature and extent of an apparent initial injury on or about 
January 9, 1995.  Specifically, the medical record of 
evidence indicates that the veteran sustained an injury to 
his low back before January 22, 1995, as evidenced by a New 
Patient Information report dated in February 1995 showing a 
date of injury as January 9, 1995.  Further, a Health 
Insurance Claims Form shows an injury date of January 9, 
1995, as part of the veteran's employment, which is listed as 
a Fire Department.  Additional private treatment records show 
that the veteran was treated for a lumbar strain after he 
fell while running on January 9, 1995.  He was specifically 
noted not to have been on active duty.  Accordingly, the 
Board finds that a medical opinion is needed as to the 
relationship, if any, between a January 9, 1995, injury and 
the January 22, 1995, low back injury.  In addition, it is 
unclear to the Board whether the lumbar strain the veteran 
apparently sustained in January 1995 is related to 
degenerative disc disease diagnosed in January 1997, for 
which he ultimately underwent surgery in April 1997.  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a low back disorder, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for an 
appropriate examination. All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The examiner should, 
based on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
current status of the veteran's low back 
disorder.  After the examination and 
review of the records, the examiner 
should offer opinions as to the following 
questions:

(a)  What is the current status of the 
veteran's low back disorder?

(b) After reviewing the claims file, 
describe the relationship, if any, 
between a January 9, 1995, possible work-
related injury and a January 22, 1995, 
lumbar strain sustained during inactive 
duty training.

(c) Does the medical evidence of record 
indicate that the veteran experienced 
chronic residuals as a result of the 
January 22, 1995, lumbar strain? 

(d) Is it as likely as not that the 
veteran's status/post repair of L5-S1 
herniated nucleus pulposus in April 1997 
was related to a January 9, 1995, injury 
and/or to the January 22, 1995, lumbar 
strain?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an errs exists as 
a matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disorder.  In 
the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal






